Citation Nr: 0718400	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is eligible for Survivors' and 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35, based on a grant of service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to September 1945 and died in November 1999.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In December 
2005, the appellant testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.

A May 2006 Board decision found that new and material 
evidence had been received, and reopened the appellant's 
claim for entitlement to service-connection for the cause of 
the veteran's death.  That claim, and the appellant's claim 
for DEA were remanded for additional development.  
Substantial compliance having been completed, the case has 
been returned to the Board.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (no violation when the examiner made 
ultimate determination required by Board's remand, because 
such determination "more than substantially complied with 
the Board's remand order"), aff'd sub nom. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Evans v. West, 
12 Vet. App. 22, 31 (1998).




FINDINGS OF FACT

1. All pertinent notification and indicated evidentiary 
development have been accomplished.

2. The veteran died in November 1999; the death certificate 
lists the cause of death as adult respiratory distress 
syndrome due to pneumonia.  The death certificate lists no 
contributory cause of death and there is no evidence that an 
autopsy was performed.

3. At the time of the veteran's death, service connection was 
in effect for duodenal ulcer, evaluated as 40 percent 
disabling; and for residuals of a left rib fracture, and a 
healed left clavicle fracture, both evaluated as 
noncompensable.

4. There is no evidence of record showing a definitive 
diagnosis of adult respiratory distress syndrome due to 
pneumonia related to service or to a service-connected 
disability during the veteran's lifetime.

5. The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service, or to a service-
connected disability.


CONCLUSIONS OF LAW

1. A disability of service origin did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).

2. Basic eligibility requirement for entitlement to 
Survivors' and Dependent's Educational Assistance allowance 
under Chapter 35, Title 38, United States Code, based on the 
cause of the veteran's death, have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

In June 2003 and March 2005, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2004 statement of the 
case (SOC), and November 2004 supplemental statement of the 
case (SSOC) of the pertinent law, and what the evidence must 
show in order to substantiate her claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder.  Since the 
Board's May 2006 remand, VA has given the appellant notice as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also obtained medical records from Dr. J.M.G, 
and the relevant records from Carolina's Healthcare System, 
as per the Board's remand instructions.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Dingess, supra.  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303(a), 3.310(a).  Under 38 U.S.C.A. § 1310(a),"[w]hen 
any veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse...."  To establish service connection for 
the cause of a veteran's death, the evidence must show that a 
disability that either was incurred in or aggravated by 
service, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record reveals that in a January 1954 rating decision, 
the RO granted service connection for a chronic duodenal 
ulcer, evaluated as 40 percent disabling.  The veteran was 
also service-connected for residuals of a left rib fracture, 
and a healed left clavicle fracture.  Private medical records 
show that in 1959, the veteran underwent a gastric resection 
due to his chronic duodenal ulcer disability.

The veteran's death certificate, dated in December 1999, 
indicates that he died in November 1999, at the age of 80.  
The immediate cause of the veteran's death reported was adult 
respiratory distress syndrome due to pneumonia.  It was noted 
that the veteran had the adult respiratory distress syndrome 
for weeks prior to his death.  An autopsy was not performed, 
and no contributory cause of death was listed.

Signed statements from April 2003 and February 2006, from 
J.M.G., M.D., the veteran's treating physician, reflect the 
physician's opinion that the veteran's death due to adult 
respiratory distress syndrome due to pneumonia was related in 
part to aspiration and in part to malnutrition.  Dr. J.M.G. 
opined that both were contributed to in a significant way by 
complications from the veteran's ulcer disease and surgery 
for it (a gastrectomy was performed in 1986).  In a September 
2003 written opinion, a VA physician opined that it was 
unlikely that the veteran's old chronic ulcer disease 
materially affected his health and rendered him materially 
less capable of resisting the effects of acute respiratory 
syndrome.  The postoperative ulcer disease was noted on the 
terminal hospital summary.  The Board remanded this claim, in 
part, to obtain another medical opinion addressing the cause 
of the veteran's death.  

In January 2007, a medical opinion was provided by a VA 
physician.  The VA physician reviewed the claims folder and 
additional information available on "CPRS."  He gave the 
opinion that it is unlikely that the veteran was malnourished 
at the time of his death.  This opinion was supported with 
reference to medical records in the claims file, for example, 
notes from a physician from August 1999 showing that the 
veteran was in fact gaining weight during the months 
preceding his death; and this opinion was rationalized using 
medical principles.  In a March 2007 statement, the appellant 
asserted that the veteran was not malnourished at the time of 
his death. 

As to whether or not the veteran's chronic, service-connected 
illness played a role in his demise, the physician stated 
that it was unclear.  He noted that:

Certainly a person who suffers from a post 
gastrectomy syndrome which includes frequent nausea 
and vomiting would be at an increased risk for 
aspiration.  However, [the veteran's] chest x-rays, 
rusty sputum, and sputum cultures/gram stain would 
seem to be more consistent with community acquired 
pneumonia.  It is not unusual for patients who are 
prone to aspiration pneumonia to have repeated 
hospital admissions.  A pattern of repeated 
admissions for aspiration pneumonia is not clearly 
demonstrated in this case.  [The veteran's] old 
chest x-rays, demonstrating "... progressive 
pulmonary fibrosis' might be evidence that he 
suffered from chronic aspiration.  However, there 
are many other causes of interstitial fibrosis.  At 
any rate, chronic lung disease, whatever the cause, 
might reasonably be expected to increase one's 
likelihood of community acquired pneumonia. 

The physician stated that determinations as to the nature of 
the veteran's pneumonia would best be judged by the physician 
of record who composed the veteran's "H&P" presentation at 
the time of his admittance to Carolina's Healthcare System 
shortly before his death.  However, the physician did opine 
that "[b]ased on the available information, it is my opinion 
that [the veteran's] service-connected chronic duodenal ulcer 
disease did not cause, [or] contribute substantially or 
materially to the cause of his death."  He noted that "[i]t 
remains a possible contributing element; however, no direct 
link is represented in the provided documents to even the 
scales of probability versus typical community acquired 
pneumonia in an elderly patient."  Finally, the physician 
stated that the position that the veteran's death was at 
least in part due to malnutrition and aspiration "is not 
substantially supported by the weight of evidence," he 
explained that malnutrition was not established and that a 
theory that aspiration caused the veteran's pneumonia was 
"speculative."  This opinion weighs heavily against the 
appellant's claim.   

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  In this case, the VA physician 
who gave the January 2007 opinion reviewed the claims file 
and explained why his opinion was different from the opinion 
of Dr. J.M.G., who came to the opposite conclusion.  The VA 
physician went into detail in explaining how he came to his 
conclusion and addressed evidence that could be seen as 
contradictory.  As the VA physician's opinion is based on a 
review of the claims file, addresses contradictory opinions 
and evidence, and provides sufficient detail, VA gives this 
opinion high probative value.  

While not discounting the opinion of Dr. J.M.G., the Board 
gives it lesser probative value.  The January 2007 VA 
physician, using medical principles and medical evidence from 
the claims file, came to the conclusion that the veteran was 
not malnourished; the appellant has asserted the same.  
Doctor J.M.G. came to the conclusion that the veteran's 
death, due to severe pneumonia, was related, in part, to 
aspiration and, in part, due to malnutrition.  The 
preponderance of the evidence -indeed, the appellant's own 
statements - is against a finding that the veteran was 
malnourishment at the time of his death.  As the later part 
of the opinion is of questionable validity, the former part 
of the opinion, that the veteran's pneumonia was related to 
aspiration, is also called into question.  Further, Dr. 
J.M.G. did not provide a rationale for his opinion or state 
upon what evidence the opinion was based; rather, he stated 
that the pneumonia that contributed to the veteran's death 
was related to aspiration and malnutrition without stating 
how he reached such a conclusion.  Doctor J.M.G. did state 
that he believed that medical records had been submitted 
previously regarding the veteran's history and his final 
hospitalization.  It is possible that he felt these records 
supported his opinion; however, the Board notes that the 
claims file, which included these records, was reviewed and 
considered by the January 2007 VA examiner.   

The veteran's service medical records show that he had 
nasopharyngitis in 1942; however, there is no showing that 
this was anything but acute and transitory.  The service 
medical records do not show that the veteran had adult 
respiratory distress syndrome due to pneumonia while in 
service, or suggest that the veteran developed such as a 
result of his service.  The first showing of adult 
respiratory distress syndrome is many years after service, 
which is evidence against a finding that the cause of the 
veteran's death is related to his service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  There is no evidence of record showing a 
definitive diagnosis of adult respiratory distress syndrome 
due to pneumonia related to service or to a service-connected 
disability during the veteran's lifetime.

In sum, the clear preponderance of the evidence demonstrates 
that the veteran's death was not caused by his service-
connected disabilities.  Although the appellant may sincerely 
believe that the cause of the veteran's death was connected 
to a service-connected disability, as a lay person, she is 
not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of the above circumstances, the Board must conclude 
that service connection is not warranted for the cause of the 
veteran's death.

III. DEA

Survivors' and Dependents' Educational Assistance is provided 
for the purpose of educating children whose education 
otherwise would be impeded or interrupted by the disability 
or death of a parent from a disease or injury incurred or 
aggravated in military service, for the purpose of aiding 
such children in attaining the educational status which they 
might normally have aspired to and obtained but for the 
disability or death of such parent, and for the purpose of 
assisting surviving spouses in preparing to support 
themselves and their families at a standard of living level 
which the veteran, but for the veteran's death or service 
disability, could have provided for the veteran's family.  
38 U.S.C.A. § 3500.

A child is eligible to receive DEA if the parent died of a 
service-connected disability; has a total disability 
permanent in nature resulting from a service-connected 
disability, died while a disability so evaluated was in 
existence, or if the parent is a member of the Armed Forces 
serving on active duty who, for ninety days or more, has been 
missing in action, captured in line of duty by hostile force, 
or forcibly detained or interned in line of duty by a foreign 
government or power.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§§ 3.807, 21.3021(a)(1).  A surviving spouse is eligible to 
receive DEA under the same circumstances.  38 U.S.C.A. 
§ 3501(a)(1)(B) through (D); 38 C.F.R. §§ 3.807, 
21.3021(a)(2) and (3).

The record shows that at the time of the veteran's death in 
November 1999, none of his service-connected disabilities was 
rated as totally disabling, and his combined disability 
rating was 40 percent.  Since service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran, when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met as a 
matter of law.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


